Citation Nr: 9925506	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which, in pertinent 
part, denied service connection for back, hip and skin 
disorders, on the basis that the claims were not well 
grounded.  In a decision dated in November 1998, the Board 
denied service connection for hip and skin disorders on the 
basis that the claims were not well grounded.  In addition, 
the Board remanded the issue of service connection for a back 
disability.


FINDING OF FACT

The veteran has a chronic low back disorder due to an injury 
in service.


CONCLUSION OF LAW

A chronic low back disorder was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); Carbino v. Gober, 10 Vet.App. 507 (1997); 
Anderson v. Brown, 9 Vet.App. 542, 545 (1996). A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a) ]." Murphy v. Derwinski, 1 
Vet.App. 79, 81 (1990). In Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible." For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Anderson, supra; Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed.Cir.1996) 
(table).

Initially, the Board notes that the veteran's service medical 
records are unavailable.  In such a case, the Board has a 
heightened duty to consider the applicability of the benefit 
of the doubt, to assist the claimant in developing the claim, 
and to explain its decision.  Russo v. Brown, 9 Vet. App. 46 
(1996); see Ussery v. Brown, 8 Vet. App. 64 (1995).  The 
caselaw does not lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Satisfactory lay evidence that an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).

The law further provides that lay evidence may be sufficient 
to prove service connection in the case of a combat veteran:

In the case of a veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service occurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

38 U.S.C. § 1154(b); see Sheets v. Derwinski, 2 Vet. App. 
512, 515 (1992) ("the law specifically provides that service 
connection may be proven by satisfactory lay evidence, 
without the support of official records").  As long as the 
evidence is "satisfactory," consistent with the 
"circumstances of service," it can prevail in the absence of 
any official record, and the evidence is sufficient to 
establish service connection.  See Caluza v. Brown, 7 Vet. 
App. 498, 508 (1995).  Under section 1154(b), "satisfactory 
evidence" is "credible evidence" or that "which is plausible 
or capable of being believed."  Caluza, 7 Vet. App. at 511.  
Once satisfactory evidence has been presented, the lay 
evidence prevails unless "clear and convincing" evidence 
demonstrates that the injury did not occur in service.  Id. 
at 509.

The provisions of section 1154(b), which lighten the 
evidentiary burden for combat veterans, are applicable only 
if a combat veteran's claim for service connection of a 
disease or injury alleged to have been incurred in or 
aggravated by combat service is well grounded.  Arms v. West, 
12 Vet. App. 188, 193-195 (1999).  The veteran has presented 
a well grounded claim for service connection for a back 
disability and the provisions of section 1154(b) are 
applicable in this case.

The evidence of record contains copies of a few of the 
veteran's service medical records but most of his service 
records are unavailable due to a fire at the National 
Personnel Records Center in 1973.  The evidence of the 
veteran's alleged back injury during service consists of 
credible statements from the veteran.  The veteran contends 
that, in 1944, while advancing with his company in the 
jungles of New Guinea during combat, he tripped and fell on a 
tree limb, landing on his back.  He went to see a field 
doctor who thought he had strained some muscles and would be 
all right.  The veteran further alleged that while in the 
Philippines, he was in the field hospital due to back pains.  
The veteran indicated that his back disorder has continued 
since service.

Medical evidence of record shows that the veteran was treated 
at the Mayo Clinic in Rochester, Minnesota, in 1969.  It is 
noted that X-ray reports dated in December 1969 demonstrated 
hypertrophic changes of the lumbar spine.  

A private radiology report of X-rays of the lumbar spine in 
August 1984 shows that the veteran had degenerative changes 
throughout the lumbar spine.  It was noted that there was a 
rather marked narrowing at the lumbosacral disc space.  
Another private medical report of the results of computer 
tomography of the lumbar spine in June 1987 shows evidence of 
lumbar spondylosis and some facet arthritis.

A VA orthopedic examination report dated in June 1997 shows 
that the veteran had low back pain.  X-rays in June 1997 show 
that the veteran had degenerative joint disease of the 
lumbosacral spine, worse at L5-S1.  The examiner opined that 
it was possible that the veteran injured his low back while 
in a combat situation and has had residual low back problems.

Notwithstanding the opinion of the physician who examined the 
veteran in February 1999, based on the evidence of record in 
this case, the Board finds that the veteran injured his back 
during service in combat and he currently has a low back 
disorder, degenerative joint disease of the lumbosacral 
spine, that is related to injury during service.  
Accordingly, the evidence supports service connection for a 
low back disability. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304(d).


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

